Citation Nr: 0023995	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  93-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder, claimed as secondary to service-
connected residuals of a fracture of the left ankle (fibula).

2.  Entitlement to service connection for left hip and left 
knee disorders, claimed as secondary to service-connected 
residuals of a fracture of the left ankle (fibula).

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of fracture of the left ankle (fibula).

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

In a decision of August 1985, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
chronic low back disability.  In reaching that determination, 
the Board noted that the veteran's service-connected left 
ankle disability had been assigned a noncompensable 
evaluation from 1974, and that radiographic studies showed no 
residuals of any fracture of the ankle, including arthritis.  
While the veteran did, apparently, suffer from a back 
disability of some sort, variously diagnosed as a possible 
herniated disc and/or lumbar strain, the overall evidence of 
record was, in the opinion of the Board, insufficient to 
conclude that an etiological relationship existed between the 
veteran's back disorder and his service-connected residuals 
of left ankle fracture.

In a rating decision of September 1990, the Regional Office 
(RO) again denied entitlement to service connection for a 
chronic back disorder.  The veteran voiced no disagreement 
with that decision, which has now become final.  However, 
since the time of the RO's September 1990 decision denying 
entitlement to service connection for a chronic back 
disorder, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
the veteran's claim for benefits, and the current appeal 
ensued.

This case was previously before the Board in February 1995, 
April 1996, July 1997, and February 2000, on which occasions 
it was REMANDED for additional development.  The case is now, 
once more, before the Board for appellate review.

The Board observes that, based upon various statements 
contained in a July 2000 Informal Hearing Presentation, it is 
unclear whether the veteran wishes to pursue at this time the 
issue of entitlement to service connection for hepatitis.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  In a rating decision of September 1990, the RO denied 
entitlement to service connection for a chronic back 
disorder.

2.  Evidence submitted since the time of the RO's September 
1990 decision denying entitlement to service connection for a 
chronic back disability is neither duplicative nor 
cumulative, and sufficiently significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  Chronic back, left hip, and left knee disabilities are 
not shown to have been present in service, or for many years 
thereafter.

4.  Chronic back, left hip, and left knee disabilities, to 
the extent that they currently exist, are not shown to be 
causally related to the veteran's military service or to 
service-connected residuals of fracture of the left ankle 
(fibula).

5.  The veteran's service-connected residuals of fracture of 
the left ankle (fibula) are not currently productive of 
slight knee or ankle disability, or moderate limitation of 
motion of the left ankle.

6.  The veteran's sole service-connected disability, 
consisting of the noncompensable residuals of fracture of the 
left ankle (fibula), when taken in conjunction with his 
education and occupational experience, is insufficient to 
preclude his participation in all forms of substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The decision of the RO in September 1990 denying the 
veteran's claim for service connection for a chronic back 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2000).

2.  Evidence received since the RO denied entitlement to 
service connection for a chronic back disorder in September 
1990 is both new and material, and sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).

3.  Chronic back, left hip, and left knee disabilities were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

4.  Chronic back, left hip, and left knee disabilities are 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.310(a) (1999).

5.  A compensable evaluation for the service-connected 
residuals of fracture of the left ankle (fibula) is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Codes 5262, 5271 (1999).

6.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that, at the time of the 
veteran's service separation examination in early January 
1972, he gave a history of ankle injury.  Additionally noted 
was that the veteran had suffered an open fracture of his 
ankle 1 1/2 years earlier, and was currently experiencing left 
ankle pain, in particular, with a change of weather.  On 
physical examination, range of motion measurements showed 0 
degrees (no) dorsiflexion to 30 degrees plantar flexion, with 
pain on inversion but no laxity.  Radiographic studies 
revealed evidence of an old fracture of the fibula.  At the 
time of service separation examination, no treatment was 
indicated for the veteran's left ankle fracture.

In December 1974, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  At the time of 
examination, the veteran stated that, in August 1970, while 
in service, he had injured his left foot while jumping across 
a rivulet, hitting a rock.  The veteran pointed to his outer 
left ankle as the site of his injury, and stated that, at the 
time of the aforementioned incident, some bleeding had 
occurred.  Reportedly, the veteran had been placed in a 
walking cast for eight weeks, and then returned to full duty.  
According to the veteran, at the time of his separation from 
service, a search for his medical records revealed that they 
were "lost."  The veteran stated that his foot "ached" when 
he walked long distances, or when the weather changed.  He 
additionally stated that, were he to "dance fast," and then 
sit down, his foot would "get stiff and ache."  According to 
the veteran, he experienced an additional injury to his left 
ankle in August 1974, at which time he was "kicked on the 
dance floor."

On physical examination, there was a noted a 2 1/2-inch 
transverse oblique scar below the lateral malleolus of the 
veteran's left ankle, with no swelling or tenderness.  Some 
subcutaneous cystic swelling was present over the lateral 
tarsal bones bilaterally, but with no tenderness.  Again, 
range of motion of the veteran's left ankle was within normal 
limits, and there was no evidence of any crepitus.  The ankle 
joint was stable, and there was no abnormal mobility.  At the 
time of evaluation, the veteran could stand on his tiptoes 
and squat normally.  In squatting, there was noted a 1/4-inch 
diameter hernia of the left anterior tibialis muscle, which, 
according to the veteran, had been present for approximately 
10 months, and had no seeming connection to his old ankle 
injury.  Radiographic studies of the veteran's left ankle and 
foot conducted as part of the general medical examination 
showed no evidence of any recent fracture or bone 
destruction.  The pertinent diagnoses were history of 
fracture of the lateral malleolus of the left ankle; and 
muscle hernia of the left anterior tibialis muscle.

On subsequent VA general medical examination in October 1979, 
the veteran stated that, in August 1970, while in service, he 
had injured his left ankle.  The veteran additionally 
commented that the anterior tibial hernia previously noted 
was the result of a "walking cast" he had worn during 
service.  On physical examination, there was present a 3 1/2 
inch oblique scar in the anterolateral area of the veteran's 
left ankle below the left malleolus.  No tenderness or 
swelling was present, though there was evidence of mild 
hypertrophy in the area of the malleolus.  Range of motion 
measurements of the veteran's left ankle showed dorsiflexion 
to 20 degrees, plantar flexion to 40 degrees, inversion to 40 
degrees, and eversion to 20 degrees.  The drawer sign was 
reported to be negative.  Further examination revealed a 1 1/2 
by 1 1/2 centimeter anterior hernia just lateral to the border 
of the tibia in the middle third, representative of slight 
injury to Muscle Group XII.  Radiographic studies of the 
veteran's left ankle showed no evidence of any apparent 
abnormality.  The bones and joints were unchanged when 
compared to a previous study of December 1974, and there was 
no evidence of dislocation or fracture of the distal fibula.  
The pertinent diagnoses noted were postoperative residuals of 
fracture of the left tibia, healed; and slight herniation of 
the anterior tibialis, Muscle Group XII.

Private radiographic studies of the veteran's lumbosacral 
spine conducted in late July 1980 revealed no significant 
bony abnormality.

In correspondence of early August 1980, the veteran's private 
physician wrote that he had seen the veteran for "an old 
ruptured disc."

In April 1981, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran stated that, in 1971, 
while in Vietnam, he had suffered an open fracture of the 
left ankle "during a jump."  Current complaints included pain 
in his lower leg, as well as weakness, and "footdrop," for 
which the veteran utilized a cane.  Reportedly, a prior 
electromyographic study had been positive for the presence of 
nerve injury.

On physical examination, there was marked tenderness on the 
lateral malleolus, with accompanying laxity of the lateral 
ligament and weakness of the dorsiflexors.  Further 
examination revealed numbness on the lateral side of the 
foot, as well as a muscle hernia measuring approximately 10 
centimeters by 3 centimeters on the lateral side.  
Reportedly, this muscle hernia became prominent when the 
veteran stood.  Radiographic studies of the veteran's left 
leg, including his left ankle, showed no evidence of any old 
fracture deformity.  The pertinent clinical impression was 
ligamentous instability of the "right" lateral ankle; post 
fracture of the fibula, healed; muscle hernia in the anterior 
compartment on the "right" secondary injury; decreased 
sensation on the lateral side secondary to an open fracture; 
and weakness of the muscles of the anterior compartment 
secondary to injury.

On VA neurologic examination in January 1983, the veteran 
complained of pain and numbness in his left foot, as well as 
"left footdrop."  According to the veteran, he was injured in 
Vietnam "while completing a parachute jump."  At the time of 
this incident, the veteran reportedly "landed on a rock and 
was injured."

On physical examination, there was minimal atrophy of the 
veteran's left calf, measuring 1/2 inch less than the right.  
Additionally noted was moderate swelling of the left ankle of 
1/4 inch.  The veteran walked with a cane for balance, and wore 
a plastic splint which included his left foot.  The veteran 
claimed left footdrop, but was able to walk on his heels and 
toes without symptoms.  In addition, he could squat fully and 
duck-walk with only slight pain in the left lateral tibial 
muscle.  At the time of evaluation, the veteran claimed a 1/4 
inch left anterior tibialis muscle hernia.  While there was 
evidence of a palpable opening, no protrusion was found.  
Quadriceps power was full, with knee jerks of 2+, and ankle 
jerks of 1+.  At time of evaluation, no abnormal reflexes 
were in evidence.  The pertinent diagnoses were residuals of 
fracture of the fibula, healed; history of muscle herniation 
of the anterior compartment secondary to injury; and 
minimally decreased sensation over the left ankle, 
accompanied by weakness of the anterior compartment.  In the 
opinion of the examiner, the veteran's neurological deficit 
at the time of examination was "minimal."

On VA orthopedic examination conducted in conjunction with 
the aforementioned neurologic evaluation, the veteran walked 
with a cane "for balance," and claimed problems with left 
footdrop.  He was, however, able to heel and toe walk without 
symptoms, and to perform a full squat and duck-walk with only 
slight pain.  Range of motion measurements showed bilateral 
dorsiflexion to 20 degrees, with plantar flexion to 45 
degrees, and no clicks or crepitus.  At the time of 
examination, the examiner was unable to discern any evidence 
of limitation of motion.  The pertinent diagnosis noted was 
old healed fracture of the left distal fibula, with a slight 
muscle hernia, 1/4 inch in diameter with protrusion, and 
"questionable" subjective symptom residuals.

At the time of a private podiatric examination in late July 
1983, the veteran gave a history of an injury to the left 
foot and ankle (including a compound fracture) while in the 
United States Army approximately 11 years earlier.  
Reportedly, following surgery and a series of plaster casts, 
the veteran experienced symptoms characterized by a burning 
pain, as well as foot and ankle instability.

On physical examination, the veteran's left ankle and foot 
was slightly edematous in the area of the anterolateral 
aspect.  A curvilinear scar approximately 12 centimeters in 
length was evident overlying the ankle joint.  Range of 
motion of the foot was within normal limits, but inversion at 
the subtalar joint was found to be excessive and manipulation 
consistently produced pain.  Gait analysis revealed a decided 
limp, with the left foot functioning in a plantar grade 
attitude indicative of moderate footdrop.  According to the 
veteran, he experienced repeated "giving out" of his foot 
when walking on uneven surfaces, suggestive of chronic ankle 
instability with secondary entrapment neuritis of the area 
characterized by pain.

On subsequent private examination in November 1983, the 
veteran stated that he had worked as a machine operator, a 
brazier, and a general assembler.  The veteran's chief 
complaint consisted of left foot problems.  According to the 
veteran, his "left foot problems" began in 1970, at which 
time he sustained a compound fracture of his left foot while 
jumping out of a helicopter.

On physical examination, there was an oblique incision over 
the lateral aspect of the midtarsal region of the veteran's 
left foot which was tender to palpation.  The veteran was 
unable to walk on his heels, but was able to walk on his 
tiptoes.  Examination of the anterior tibialis extensor 
digitorum tendons on the left revealed 1+ strength compared 
to 2+ strength on the right.  Extensor hallucis longus 
strength was 2+ bilaterally.  Full inversion and eversion of 
the left foot was accomplished with relative ease and with 
good strength.  There was no sensory diminution over the 
dorsal medial lateral or plantar surfaces of the left foot 
relative to the right, and no pain over the deltoid or 
anterior and posterior talar tibial ligaments of the left 
foot and ankle.  In the opinion of the examiner, the veteran 
experienced some apparent weakness of the ankle dorsiflexors, 
accompanied by radiographic evidence of some laxity of the 
lateral ligamentous complex which, he believed, precluded the 
veteran from being able to perform activities which would 
require standing on or twisting his left foot and ankle on a 
recurrent basis.

Following a private orthopedic examination in November 1984, 
the veteran received diagnoses of an old injury to the left 
ankle with residual equinus contracture and muscle weakness 
in the left lower leg; chronic lumbosacral strain; and a 
possible herniated disc in the lumbar area.  In the opinion 
of the examiner, the veteran's "conditions of the left foot 
and ankle" were a consequence of his military service injury.  
Reportedly, the veteran's not being able to walk properly 
resulted in "strain" to his low back, which, when excessive, 
"brought on" back problems.

Private radiographic studies of the veteran's lumbosacral 
spine, left foot, and left ankle conducted in November 1984 
were reported as "normal."

In a statement of late January 1985, the veteran's private 
physician wrote that he had examined the veteran in November 
1984, at which time the veteran gave a history of injuring 
his left foot "while in the military service in Vietnam as a 
result of jumping out of a helicopter and subsequently 
requiring surgery, traction, and a cast for treatment."  
Reportedly, the veteran subsequently worked at General Motors 
Corporation, and at the Detroit Diesel Allison Division, 
during the course of which he developed back pain without 
specific injury to his back during periods involving "a lot 
of standing and walking," resulting in left foot pain which 
interfered with a normal gait pattern.  In the opinion of the 
veteran's physician, the "painful condition" affecting the 
veteran's lower back, whether it was a disc problem or simply 
a soft tissue strain, was caused by the prolonged abnormal 
gait pattern consequent to the residuals of the veteran's 
service-connected injury to his left foot and ankle.

At the time of a private medical examination in May 1986, the 
veteran stated that, while in Vietnam, he had "jumped out of 
a helicopter," sustaining a compound fracture of his left 
ankle.  The veteran additionally commented that, for 10 
years, he had been "wearing a foot brace for footdrop."

On physical examination, the veteran walked with the aid of a 
cane, and was wearing a footdrop device in his left shoe.  
Without the footdrop device, the veteran ambulated with an 
obvious limp and with his foot inverted.  The veteran could 
not walk on his toes or on the heel of his left foot, and he 
could not squat.  When the veteran stood, he maintained 
normal lumbar lordosis, with no muscle spasm in the back.  In 
the opinion of the examiner, the veteran, who was complaining 
of chronic low back pain, had sustained a severe injury to 
his left ankle following a fall from a helicopter in Vietnam, 
and was currently experiencing residual footdrop and 
instability of the left ankle due to a tear of the lateral 
ligament.

During the course of outpatient VA orthopedic treatment in 
July 1986, the veteran stated that, in 1970, he had injured 
his left ankle in jumping from a helicopter.  Reportedly, at 
that time, the veteran suffered an open fracture of his 
ankle, for which he underwent surgery followed by traction.  
Apparently, the veteran experienced "drop foot" on the left 
following his injury.  When seen a few years earlier by his 
private physician, the veteran was reportedly experiencing 
back and knee pain secondary to gait disturbance.  On 
physical examination, the veteran's back was nontender.  His 
hip, knee, and ankle showed a full passive range of motion, 
and his knee was stable.  Footdrop was present, and though 
the extensor hallucis longus was firing, there was decreased 
sensation on the lateral aspect of the foot distal to a noted 
cut.  The clinical impression was of mechanical joint pain 
secondary to gait disturbance.

In October 1986, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a left ankle fracture in 1970, following a 20- to 
30-foot jump from a helicopter.  Treatment at that time was 
reportedly with casting.  At the time of that incident, the 
veteran reportedly underwent closure of the laceration of his 
ankle.  No internal fixation was attempted, and the veteran 
underwent no subsequent surgery.  Currently, the veteran 
complained of internal and lateral left ankle inflammation.  
The veteran additionally stated that he currently wore a 
brace on his left ankle.

On physical examination, the veteran walked with a limp on 
his left foot, and held that foot in inversion.  The veteran 
carried a cane, and turned his left foot in inversion when 
sitting with his legs hanging free.  Flexion and extension of 
the veteran's left foot and toes were intact.  The veteran 
claimed decreased sensation on the left lateral thigh, and on 
his left leg and foot.  Additionally noted was some slight 
swelling over the left lateral malleolus, though with no 
inflammation or tenderness of the ankle.  Range of motion 
measurements showed dorsiflexion from 0 to 18 degrees on the 
left, with plantar flexion from 0 to 65 degrees, and normal 
inversion and eversion.  Electromyographic and nerve 
conduction studies of the left lower extremities were within 
normal limits.  Radiographic studies of the veteran's left 
ankle, when compared with previous examinations, revealed no 
evidence of fracture or subluxation.  There was a mild 
plantar flexion and inversion at the ankle and foot, which 
findings were present on previous examination, and compatible 
with footdrop.  The clinical impression was of deformity of 
the ankle, with no discrete fracture.  Following completion 
of the orthopedic examination, the veteran received a 
diagnosis of status post fracture of the left ankle, with 
residual deformity and inversion of the left foot and ankle.

In correspondence of January 1987, the veteran's private 
podiatrist wrote that the manner in which the veteran was 
ambulating was "causing him to have further problems in his 
left knee and left hip."  With regard to X-ray studies, there 
was severe degenerative arthritis of the left ankle, as well 
as pinpoint tenderness around the lateral aspect of the 
ankle.  Additionally noted was what appeared to be a nonunion 
fracture of the left calcaneus, with fusion of part or all of 
the subtalar joint.

On VA orthopedic examination in November 1989, the veteran 
stated that he had worked at General Motors until 1986, at 
which time he was "let go."  The veteran wore a left drop 
foot brace, and held a cane in his left hand.  Without his 
cane or ankle brace, the veteran walked with an exaggerated 
internal rotation of his left ankle.  The veteran's knees 
were described as normal, with no evidence of any muscle 
wasting.  The neurovascular status of both of the veteran's 
lower extremities was likewise described as normal.  There 
was no evidence of any instability of the veteran's left 
ankle or subtalar joint, and no effusion or outward 
deformity, or any abnormal hair growth.  Both the veteran's 
knees and ankles were described as normal.  At the time of 
evaluation, there was no sign of any muscular or neurological 
abnormality.  Radiographic studies of the veteran's left 
tibia, fibula, and ankle showed no evidence of any obvious 
fracture.  Noted at the time of examination was that the 
veteran ambulated with an "exaggerated walking gait."  The 
pertinent diagnosis was status post open fracture of the left 
ankle and foot.

On neurological evaluation conducted in conjunction with the 
veteran's orthopedic examination, the veteran gave a history 
of injury to his left foot and leg while in Vietnam.  
Physical examination showed the veteran's cranial nerves to 
be within normal limits.  There was no atrophy of the 
veteran's lower extremities, though he did wear a plastic 
splint on his left foot.  The veteran claimed that he had a 
left footdrop.  The veteran attempted to walk on his toes and 
heels, but stated that he could not walk on his toes.  The 
veteran could squat down, and bend over, and no muscular 
changes were in evidence.  On sensory examination, the 
veteran claimed decreased sensation in the area from his knee 
up to his hip in the lateral thigh distribution following the 
lateral cutaneous nerve.  Reflexes were 2+ at the knees and 
1+ at the ankles.  Electromyographic/nerve conduction studies 
showed a normal conduction study of the left peroneal nerve, 
though with some decrease in the quantity of motor units of 
sampled muscles of the left leg, without evidence of active 
denervation.  Following evaluation by physical therapy, it 
was noted that the veteran's strength testing was "very 
subjective," and that he could probably "do more."  The 
pertinent diagnoses following neurological evaluation were 
status post left ankle fracture, with no muscle herniation; 
and meralgia/paresthetica with decreased sensation of the 
lateral aspect of the thigh, by history.  At the time of 
examination, there was no evidence of any abnormality of the 
peroneal nerve, or of drop foot.

In correspondence of February 1990, the veteran's private 
physician wrote that he had first seen the veteran in 
November 1989.  At that time, the veteran reported that his 
problems began in 1970, at which time he "apparently" injured 
his left leg in service.  Reportedly, at that time, the 
veteran received a diagnosis of footdrop which resulted in 
significant gait abnormalities.  As a result, the veteran 
developed "mechanical problems with his lower back."  In the 
opinion of the veteran's physician, the veteran's recurrent 
back problems were "very likely" the result of alterations in 
his gait which had been present since the time of the injury 
to his leg.

In correspondence of early May 1992, the veteran's private 
podiatrist wrote that the veteran suffered from "severe" 
degenerative arthritis of the left ankle, as well as pinpoint 
tenderness around the lateral aspect of that ankle.  In 
addition, there appeared to be a nonunion fracture of the 
left calcaneus with fusion of part or all of the subtalar 
joint, "one of the most important joints in the foot."  In 
the opinion of the veteran's podiatrist, the nature of his 
injury and the manner in which he was ambulating was "causing 
him to have further problems in the left knee and left hip."

In correspondence of mid-June 1992, the veteran's private 
podiatrist wrote that the veteran was suffering from a left 
"drop foot," as well as severe left ankle pain "directly due 
to his injuries."  He further noted that the veteran wore a 
"posterior leg brace that maintains his ankle at 90% to the 
leg."  In the opinion of the veteran's podiatrist, the 
veteran's deformity was "permanent," and his hip, back, and 
knee were deteriorating "due to his attempts at ambulation."  

On VA orthopedic examination in July 1992, the veteran gave a 
history of fracture of his left fibula at the ankle in July 
1970, following "jumping about 20 feet from a helicopter."  
Reportedly, the veteran had been treated with casting for 
approximately 12 weeks. 

On physical examination, the veteran utilized a cane, and 
wore a cock-up splint on his left leg.  Squat was not 
accessible, and there was decreased extension of the left 
foot.  Flexion of the toes was intact, though there was 
inversion of the left foot.  Further examination revealed a 2 
1/2 inch scar distal and anterior to the tip of the left 
fibula, with soft tissue swelling between the scar and the 
tip of the fibula.  Flexion and extension of the veteran's 
toes were intact, though decreased on the left.  There was 
only 5 degrees of dorsiflexion of the left ankle, as compared 
to 15 degrees on the right.  Fine flexion of the left ankle 
was at 55 degrees, as compared to 60 degrees on the right.  
Radiographic studies of the left ankle were within normal 
limits, with no evidence of degenerative joint disease and no 
deformity.  The ankle mortise was within normal limits.  The 
pertinent diagnosis was status post fracture of the left 
fibula at the ankle, with residual mild limitation of motion 
and mild footdrop.  

In correspondence of late June 1995, the veteran's private 
podiatrist wrote that the veteran suffered from drop foot as 
a result of extensive paralysis following a jump from a 
helicopter.  The veteran reportedly suffered from advanced 
osteoarthritis of the knee and left hip, directly due to a 
loss of foot and ankle function.  Additionally noted was some 
degeneration of the lower spine, with permanent damage to all 
the joints and sciatica on the left.  In the opinion of the 
veteran's podiatrist, he (the veteran) had been given "a raw 
deal," and should be "given his benefits." 

Correspondence from the veteran's brother received in June 
1996 was to the effect that, over the course of the past 10 
years, the veteran had "really deteriorated."  Reportedly, 
the veteran had a lump on his hip, which "didn't look 
normal," and couldn't do a whole lot because of "pain and 
discomfort."  

In mid-November 1996, an additional VA orthopedic examination 
was accomplished.  At the time of examination, the veteran 
complained of a drop foot on the left side, as well as "an 
unstable left knee."  Further noted was pain in the hip were 
the veteran to do "too much walking."  The veteran complained 
of lower back pain, and stated that he had to use a dropfoot 
brace.  

On physical examination, the veteran utilized a cane, and 
walked with a limp.  Both lower limbs were equal in length, 
and muscle tone was good, without evidence of atrophy on 
either side.  Measurements of circumference at the thigh and 
at the calf at identical levels was equal for both legs.  
Examination of the veteran's left ankle showed no swelling 
and no deformity.  There was no evidence of any angulation or 
false motion, and no shortening or intra-articular 
involvement.  At the time of examination, there was a 
surgical scar on the anterolateral aspect of the veteran's 
left ankle, which was well healed.  There was no evidence of 
any adhesion, and the skin of the veteran's ankle moved 
freely.  Examination of the veteran's left leg and knee 
showed no swelling or deformity, and no evidence of atrophy 
of the calf or thigh muscle.  Muscle tone was good, and there 
was no tenderness of the left leg.  The veteran's left knee 
was stable, and both the McMurray's and drawer tests were 
negative.  Range of motion of the veteran's left knee was 
from 0 to 140 degrees.  Further examination of the veteran's 
left ankle revealed that the veteran held that angle 
inverted, and presented voluntary counter resistance when 
attempting to perform range of motion.  Toe extension was 
possible, but extension and flexion of the ankle was absent 
by voluntary resistance.  The veteran complained of dullness 
of sensation on the outer side of his left leg in the area 
from his thigh to his ankle and foot.  Examination of the 
veteran's lumbosacral spine showed good posture, with no 
fixed deformity.  Muscle tone in the lower back was 
satisfactory, without atrophy or spasm.  Range of motion 
studies showed extension to 30 degrees, with flexion to 
70 degrees, accompanied by a complaint of pain in the 
midback.  Lateral flexion on either side was to 30 degrees, 
with lateral rotation to 20 degrees.  Both of the veteran's 
lower limbs were negative for evidence of neurological 
deficiency.  Tests of straight leg raising were to 75 degrees 
on the right and 70 degrees on the left, accompanied by back 
pain.  Range of motion of the veteran's left ankle showed 
extension to 0 degrees, flexion to 0 degrees, inversion to 0 
degrees, and eversion to 0 degrees.  Examination of the 
veteran's left hip showed equal leg lengths, with normal 
alignment of the legs.  Range of motion of the hips showed 
forward flexion of 90 degrees, with extension of 10 degrees, 
abduction of 40 degrees, and adduction of 20 degrees.  
Internal rotation was to 30 degrees, and external rotation 
was to 50 degrees.  Radiographic studies of the veteran's 
left ankle appeared normal, with no evidence of any bony 
abnormality or arthritis.  Radiographic studies of the left 
hip, left knee, and lumbosacral spine were within normal 
limits.  The pertinent diagnosis noted was status post 
surgery of the left ankle, with normal left knee, left hip, 
and lower back.  

Noted at the time of examination was that the veteran was 
scheduled for electromyography, but failed to report for the 
test.  In the opinion of the examining physician, insofar as 
the veteran's fibula injury was concerned, there was "no 
residual" at the present time.  Functional loss complained of 
by the veteran was "subjective," and not on any objective 
basis.  The examiner further commented that, in his opinion, 
the veteran's knee, hip, and lower back were "not affected by 
his service-connected left leg injury."  Rather, the 
veteran's movements appeared to be "voluntarily resisted."  
There was no weakness or excess fatigability or muscle 
atrophy in the veteran's leg.  In the opinion of the 
examining physician, the veteran's fibula injury "was not 
responsible for any hip, knee, or lower back complaints."  

On VA neurological examination, likewise conducted in mid-
November 1996, the veteran's history and complaints were 
recounted.  On physical examination, all of the veteran's 
cranial nerves were intact, though his gait revealed an 
almost total left footdrop.  On the left at the hip and knee, 
strength and tone were described as normal.  At the left 
ankle, there was a 95 percent loss of dorsiflexion of the 
foot and toes, as well as eversion of the left foot.  Tone 
was decreased in the left leg due to motor weakness.  
Coordination was intact with the exception of the veteran's 
leg, where there was an impairment due to footdrop.  Reflexes 
were symmetrical, with the exception of the left ankle jerk 
which was diminished.  Both plantars at the time of 
examination were "flexor," and sensory examination revealed 
some decreased sensation in the peroneal nerve distribution 
on the left.  The pertinent diagnoses noted were moderately 
severe neuropathy of the left common peroneal nerve secondary 
to injury to the left leg; and low back pain, with no history 
of radiculopathy and unrelated to leg injury. 

Private outpatient treatment records dated in June 1998 show 
treatment at that time for what was described as internal 
derangement of the veteran's left knee, accompanied by a 
probable medial meniscal tear.  

At the time of a VA orthopedic consultation in July 1998, it 
was noted that the veteran had again been interviewed, and 
that his "entire medical file" as well as other doctor's 
reports had been reviewed in connection with the preparation 
of an opinion.  It was the opinion of the orthopedic 
evaluator that the veteran's fracture of the left fibula had 
not caused "any impairment."  Manifestations were subjective, 
and there was no objective basis of impairment "solely due to 
the fracture of the left fibula."  Reportedly, there was no 
residual of fracture of the bone, and the ankle mortise and 
X-rays all appeared normal.  In the opinion of the evaluator, 
there was no disability of the veteran's left knee, left hip, 
or lower back which could be construed as connected with his 
service-connected residual of a left fibular fracture.  
Clinically, there was no evidence of neurological impairment 
in the left leg, and the veteran's subjective complaints were 
inconsistent with any fracture of the fibula.  Though there 
was evidence of surgery on the proximal part of the foot on 
the lateral side, this was not in relation to the veteran's 
fractured fibula.  In any case, the surgery itself appeared 
to have healed satisfactorily.  The veteran's inability to 
move his left ankle, foot, or toes was without any objective 
basis, and there was "no 


probability" that any of the veteran's subjective complaints 
regarding his knee, left hip, or lower back were 
etiologically related to his service-connected residuals of 
left fibular fracture.  

On VA neurologic consultation, likewise conducted in July 
1998, it was noted that the veteran's cranial nerve function 
was intact, and that he ambulated with a full leg brace and 
cane, and tended to limp.  All muscle groups of the lower 
extremities exhibited normal strength, with the exception of 
the left foot, where there was a 10 percent weakness in 
eversion of that foot.  The veteran's thighs measured 
19 1/2 inches, and his calves 14 1/2 inches, bilaterally, 
with no measurable atrophy.  Reflexes were symmetrical, with 
the exception of the ankle jerk, which was reduced.  At the 
time of examination, both plantars were flexor.  Sensory 
examination in the lower extremities showed some decrease to 
all sensation in the entire lateral half of the left leg 
involving the area from the hip down to the foot, but 
following no anatomic or dermatomal pattern.  The pertinent 
diagnosis noted was partial mild left peroneal nerve 
neuropathy, with functional overlay and an nonanatomic 
sensory disturbance.  Noted at the time of examination was 
that, in the absence of electromyographic findings, the 
presence of neuropathy could not be substantiated. 

Following a private medical examination in October 1998, it 
was noted that the veteran had suffered injuries in Vietnam, 
and that he continued to experience severe difficulties with 
his left ankle, as well as his knee and back.  In the opinion 
of the examiner, a radiculopathy could not be excluded, in 
particular, at the level of the first sacral segment.  The 
veteran reportedly experienced severe difficulty with 
maneuvers, and, as a result, required a cane.  Additionally 
noted was a modest lost of grip strength on the left, though 
with normal dexterity.  


Analysis

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of
Entitlement to Service Connection for a Chronic Back 
Disorder.

The veteran in this case seeks service connection for a 
chronic low back disorder, claimed as secondary to his 
service-connected fracture of the left ankle.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within one year, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999). 

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Elkins v. West, 
12 Vet. App. 209 (1999).  First, it must be determined 
whether new and material evidence has been presented pursuant 
to the provisions of 38 C.F.R. § 3.156(a) (1999).  Second, if 
new and material evidence has been presented, the case must 
be reopened, and, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence, and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  Third, if the claim is well 
grounded, the Secretary may evaluate its merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000) has been fulfilled.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of a prior Board decision in 
August 1985, it was determined that, notwithstanding the 
veteran's contention that his service-connected left ankle 
fracture has resulted in an altered gait and increased 
stress, leading to a low back disability, the evidence of 
record clearly showed that the veteran's left ankle disorder 
had been assigned a noncompensable evaluation since 1974.  
Moreover, radiographic studies showed no evidence of any 
residual, including arthritis, of the veteran's inservice 
left ankle fracture.  While the veteran did apparently have a 
back disability of some sort, variously diagnosed as a 
possible herniated disc or lumbar strain, the overall 
evidence of record was insufficient to persuade the Board 
that an etiological relationship existed between the 
veteran's back disorder and his noncompensable left ankle 
disability.  The rating decision of September 1990, which 
confirmed the Board's prior decision denying entitlement to 
service connection for a back disorder, essentially continued 
the Board's rationale, finding no "new basis" for any 
relationship between the veteran's back disorder and his 
service-connected left ankle disability.  The veteran voiced 
no disagreement with the RO's decision, with the result that 
that decision has now become final.  

Evidence received since the time of the RO's September 1990 
decision, consisting of numerous private medical records and 
examination reports, as well as VA examination reports, is 
"new" in the sense that it was not previously of record, and, 
at least arguably, "material."  More specifically, these 
records, and, in particular, various private treatment 
records and examination reports, certainly provide, at a 
minimum, a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  

Having determined that new and material evidence has been 
presented, the Board must now proceed to a determination as 
to whether the veteran's claim is well grounded pursuant to 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  A well-grounded claim is a plausible claim, meaning a 
claim which appears to be meritorious.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Based on a review of the pertinent evidence of record, the 
Board is compelled to conclude that the veteran's current 
claim for service connection for a back disorder is well 
grounded.  In point of fact, that claim is certainly 
plausible, given the amount of private medical evidence 
linking the veteran's service-connected left ankle disability 
with his current low back problems.  It should be remembered, 
however, that for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board next proceeds to an examination of 
the veteran's claim "on the merits."

In that regard, it is clear that, during the veteran's period 
of active military service, he suffered some injury to his 
left ankle.  What is similarly clear, however, is that, at 
the time of the veteran's separation from service in January 
1972, no treatment was indicated for that left ankle 
disability.  On VA medical examination in December 1974, 
shortly following the veteran's discharge from service, there 
was present only a small scar below the veteran's left 
lateral malleolus, with no swelling or tenderness.  Range of 
motion of the veteran's left ankle was within normal limits, 
with no crepitus, a stable joint, and no abnormal mobility.  
The veteran was able to stand on his tiptoes, and squat in a 
normal fashion.  Moreover, radiographic studies of the 
veteran's left ankle and foot showed no evidence of any 
recent fracture or bone destruction.  While it is true that, 
at the time of said examination, there was present a 1/4 inch 
diameter hernia of the left anterior tibialis muscle, that 
hernia, by the veteran's own admission, was of only 
10 months' duration, having "no seeming connection" to his 
service-connected ankle injury. 

Service medical records, it should be noted, are entirely 
negative for history, complaints or abnormal findings 
indicative of the presence of a chronic back disorder.  Nor 
is it otherwise alleged.  In point of fact, the veteran's 
sole argument rests on an alleged casual relationship between 
his service-connected left ankle injury and his currently 
claimed back disability.  See 38 C.F.R. § 3.310(a) (1999).

The Board notes that, in August 1980, fully eight years 
following the veteran's discharge from service, he was 
described by his private physician as suffering from "an old 
ruptured disc."  However, there was no indication at that 
time that the veteran's "ruptured disc" might in any way be 
related to his service-connected left ankle injury.  In fact, 
the earliest clinical indication of the presence of any 
relationship between the veteran's left ankle disability and 
his low back is revealed by a private medical examination 
dated in 1984, 12 years following the veteran's separation 
from service, at which time the "conditions of his left foot 
and ankle were felt to be causing an inability to 'walk 
properly,' resulting in strain to the veteran's lower back."  
Based upon a review of that examination, it does not appear 
that the veteran's private physician, at the time he examined 
the veteran, had access to his service medical records, or to 
the results of earlier VA medical examinations.  Moreover, 
subsequent examinations, and, in particular, VA orthopedic 
examinations conducted in 1996 and 1998, have found no 
relationship between the veteran's service-connected left 
ankle disability and any existing low back pathology.  
Indeed, following a VA orthopedic consultation in July 1998, 
it was the opinion of the examiner that there was "no 
probability" that any of the veteran's subjective lower back 
complaints were etiologically related to his service-
connected residuals of left ankle fracture.  

Based on such findings, and following a full review of the 
pertinent evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board is unable to reasonably associate the veteran's 
currently claimed low back pathology, to the extent that it 
exists, with any incident or incidents of his period of 
active military service.  Nor is it shown that such pathology 
is in any way the result of the veteran's service-connected 
left ankle disability.  Under such circumstances, the 
veteran's claim for service connection for a back disorder 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Chronic Left Hip and Knee 
Disabilities, Claimed as
Secondary to the Service-Connected Residuals of Fracture of 
the Left Ankle

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 1991 and Supp. 2000).  In addition, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  

Regarding the issues of service connection for chronic left 
hip and knee disorders, the Board is of the opinion that the 
veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 2000).  That is, 
he has presented claims which are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 2000).  

In that regard, service medical records are once again 
negative for evidence of left hip or knee disability.  This 
is not itself determinative, however, inasmuch as the 
veteran's argument hinges not upon a relationship between his 
currently claimed left hip and knee disabilities and some 
incident of service, but rather on a causal linkage to his 
service-connected left ankle disability.  To that end, the 
Board wishes once again to reiterate that, at the time of the 
veteran's separation from service, no treatment was indicated 
for his left ankle.  Moreover, as previously noted, 
symptomatology attributed to the veteran's left ankle shortly 
following his discharge from service was minimal at best.  In 
point of fact, the earliest clinical indication of any 
potential relationship between the veteran's service-
connected left ankle disability and his left knee and hip is 
revealed by a statement from his private podiatrist dated in 
January 1987, almost 15 years following the veteran's 
discharge from service, at which time it was noted that the 
manner in which the veteran was ambulating was "causing him 
to have further problems in the left knee and left hip."  

The Board concedes that, on various occasions beginning in 
1987, certain of the veteran's physicians and/or podiatrists 
have posited a distinct causal relationship between his 
service-connected left ankle disability and various 
pathologies of the left hip and knee.  However, other 
evidence is to the effect that the veteran has on more than 
one occasion exaggerated his symptoms, and that his left knee 
and/or hip are essentially normal.  In that regard, on VA 
orthopedic examination in November 1996, both of the 
veteran's lower limbs were equal in length, and muscle tone 
was good, without atrophy on either side.  Measurements of 
the circumference of the veteran's thighs at the calves on 
both legs were likewise equal at identical levels.  
Examination of the veteran's left leg and knee revealed no 
evidence of swelling or deformity, and no atrophy of either 
the calf or thigh muscle.  Muscle tone was good, and there 
was no tenderness of the leg.  The veteran's left knee was 
described as stable, with range of motion ranging from 0 to 
140 degrees.  Examination of the veteran's left hip showed 
equal leg lengths, and normal alignment of the legs.  In the 
opinion of the examiner, the veteran's left knee and left hip 
were "normal," and unaffected by the veteran's service-
connected left leg injury.  

The Board acknowledges various statements of the veteran and 
his brother to the effect that, as a result of his service-
connected left ankle disability, he currently experiences 
certain problems with his left knee and hip.  However, 
neither the veteran nor his brother are trained in the field 
of medicine, and consequently are not competent to provide an 
opinion regarding such a causal relationship.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In the opinion of the Board, 
the vast weight of the evidence is to the effect that the 
veteran's left hip and knee disabilities, to the extent that 
they actually exist, are unrelated to his service-connected 
left ankle disability.  Accordingly, the veteran's claims 
must be denied. 

Entitlement to a Compensable Evaluation for the Residuals
of Fracture of the Left Ankle (Fibula)

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  Moreover, it is the intent of the Schedule for 
Rating Disabilities (Part 4) to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1999).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, a 
compensable evaluation may be warranted.  38 C.F.R. § 4.40 
(1999); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the case at hand, the veteran seeks an increased 
evaluation for the service-connected residuals of fracture of 
his left ankle.  In pertinent part, it is argued that, as a 
result of the veteran's inservice injury to his ankle, he now 
suffers a "drop foot" which severely affects his ability to 
ambulate in a normal fashion.

In that regard, the Board notes that, while on various 
occasions, the veteran has been described as exhibiting a 
left footdrop, as of the time of VA orthopedic and neurologic 
examinations in 1983, the veteran was able to walk on his 
heels and toes without symptoms.  While on subsequent VA 
examination in November 1989, the veteran was once again 
heard to complain of a "left footdrop," electromyographic/ 
nerve conduction studies conducted at that time showed no 
evidence of any abnormality of the peroneal nerve.  Moreover, 
both orthopedic and neurological evaluations failed to show 
evidence of a left drop foot.  On subsequent VA orthopedic 
examination in November 1996, there was no evidence of 
swelling of the veteran's left ankle, or of any deformity, 
angulation, or false motion.  Nor there was there evidence of 
shortening or intra-articular involvement.  While on the 
anterolateral aspect of the veteran's left ankle, there was 
noted a surgical scar, this scar was well-healed, with no 
evidence of any adhesion.  Further examination of the 
veteran's left ankle revealed that the veteran held that 
ankle inverted, and presented counter resistance when 
attempting to perform range of motion.  Toe extension was 
possible, but extension and flexion of the ankle were once 
again absent "by voluntary resistance."  In the opinion of 
the examiner, the functional loss attributable to the 
veteran's left ankle was "subjective," and had no objective 
basis.  Rather, the veteran's inability to perform certain 
movements appeared to be "voluntarily resisted."

The Board concedes that, due to the unavailability of 
electromyographic findings in July 1998, the presence of 
neuropathy of the left peroneal nerve could not be 
substantiated.  However, an orthopedic consultation obtained 
at that time resulted in an opinion that the veteran's 
service-connected fracture of the left fibula "had not caused 
any impairment."  In the opinion of the orthopedic evaluator, 
the veteran's manifestations were purely subjective, with "no 
objective basis of impairment solely due to the fracture of 
the left fibula."  This was particularly the case given the 
absence of any residual of bone fracture, and the normalcy of 
the ankle mortise and radiographic studies.

The veteran's service-connected residuals of fracture of the 
left ankle (fibula) are rated on the basis of impairment of 
the tibia and fibula, with slight knee or ankle disability 
warranting a compensable (that is, 10 percent) evaluation.  
38 C.F.R. Part 4, Code 5262 (1999).  A compensable evaluation 
would likewise be warranted were there to be demonstrated the 
presence of moderate limitation of motion of the veteran's 
left ankle.  38 C.F.R. Part 4, Code 5271 (1999).  However, as 
can be seen from the above, the veteran currently exhibits 
neither slight knee or ankle disability, nor moderate 
limitation of motion of his left ankle attributable to his 
service-connected left ankle injury.  In view of the 
orthopedic examiner's conclusion that the fracture of the 
left fibula "had not caused any impairment," there is no 
basis for a compensable rating on the basis of functional 
impairment due to pain or other such factors in accordance 
with 38 C.F.R. §§ 4.40, 4.45, 4.59.  Under such 
circumstances, the noncompensable evaluation presently in 
effect is appropriate, and an increased rating is not 
warranted.

Entitlement to a Total Disability Rating Based upon 
Individual
Unemployability due to Service-connected Disability.

In addition to the aforementioned, the veteran in this case 
seeks entitlement to a total disability rating based upon 
individual unemployability.  In essence, it is argued that 
the veteran's service-connected residuals of left ankle 
fracture, and the additional disability resulting therefrom, 
when taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  In that 
regard, total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).

In the present case, a review of the records discloses that 
the veteran has completed two years of college.  Reportedly, 
the veteran has had occupational experience as a machine 
operator, a brazier, and an engine assembler, and last worked 
in either 1986 or 1992.  The veteran's sole service-connected 
disability consists of the noncompensable residuals of 
fracture of the left ankle (fibula).

As per the aforementioned discussion, the veteran's service-
connected residuals of fracture of the left ankle have been 
judged noncompensable.  Moreover, his claims for service 
connection for low back, left hip, and left knee disability 
secondary to his service-connected left ankle disorder have 
been denied.  While, based on the evidence of record, the 
veteran may, in fact, suffer from some true physical 
impairment, the overwhelming weight of the evidence is to the 
effect that such impairment is not the result of the 
veteran's service-connected left ankle fracture.  Indeed, as 
noted above, that disability has been judged noncompensably 
disabling.  Based upon a review of the entire evidence of 
record, the Board concludes that the veteran's service-
connected disability, consisting solely of the residuals of 
fracture of the left ankle (fibula), when taken in 
conjunction with his education and occupational experience, 
is insufficient to preclude his participation in 
substantially gainful employment.  Accordingly, the veteran's 
claim for a total disability rating based upon individual 
unemployability must be denied.

In reaching the above determinations, the Board has given due 
consideration to the request of the veteran's representative 
that, in adjudicating the claims for service connection for 
back, left hip, and left knee disabilities, the Board apply 
the holdings of the United States Court of Appeals for 
Veterans Claims in Allen v. Brown, 7 Vet. App. 439 (1995).  
That case essentially held that, where there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of a service-connected condition, the 
veteran must be compensated for the degree of disability (but 
only that degree) which is over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The veteran essentially 
argues that his current back, left hip, and left knee 
disabilities, if not actually caused by his service-connected 
left ankle disorder, are at a minimum aggravated by that 
disability.  However, the record is devoid of evidence of any 
such aggravation.  On no occasion since the time of the 
veteran's discharge from service has his low back, left hip, 
or left knee pathology, to the extent such pathology exists, 
been shown to have increased in severity as a result of his 
service-connected left ankle disability.  Rather, the weight 
of the evidence is to the contrary.  Accordingly, as noted 
above, the veteran's arguments must fail.

Finally, the Board wishes to make it clear that it has, in 
fact, considered the argument of the veteran's accredited 
representative that the veteran's service medical records are 
"incomplete," and that the file should therefore once again 
be remanded to the RO in order that an additional attempt 
might be made to obtain such records.  However, a review of 
the veteran's claims folder reveals that various measures 
have already been undertaken to that end.  At this point in 
time, it must be assumed that all service medical records 
available have been obtained.  Accordingly, no further action 
in that regard will be taken.

ORDER

Service connection for a chronic back disorder, claimed as 
secondary to the residuals of fracture of the left ankle 
(fibula) is denied.

Service connection for chronic left hip and ankle disorders, 
claimed as secondary to the residuals of fracture of the left 
ankle (fibula) is denied.

An increased (compensable) evaluation for the residuals of 
fracture of the left ankle (fibula) is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

